Citation Nr: 1614069	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO. 09-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for substance-induced psychosis and, if so, whether service connection is warranted.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for an acquired psychiatric disorder other than PTSD and substance-induced psychoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Army from August 1973 to August 1976. He had service in Korea.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Chicago, Illinois, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for substance-induced psychoses including, paranoid schizophrenia, depressive disorder, PTSD/mental condition/mood disorder. The RO had previously denied service connection for PTSD in November 2001 and denied service connection for substance-induced psychoses in December 2005. 

In March 2012, the Board reopened the Veteran's claim for service connection for PSTD and remanded the issues of entitlement to service connection for PTSD, whether new and material evidence has been received to reopen a claim for service connection for substance-induced psychosis, and entitlement to service connection for an acquired psychiatric disorder other than PTSD and substance-induced psychosis to the RO for additional action. In November 2014 the RO reopened the issue of entitlement to service connection for substance-induced psychosis and denied it on the merits. The RO also denied service connection for PTSD and for an acquired psychiatric disorder other than PTSD and substance-induced psychosis.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for substance-induced psychosis, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 


The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophreniform disorder, alcohol dependence, anti-social personality disorder, depression, marijuana dependence, substance-induced psychosis, mood disorder, paranoid schizophrenia, anxiety, manic-depressive disorder or major depressive disorder, PTSD, and psychosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In December 2005, VA denied service connection for substance-induced psychoses. The Veteran was informed in writing of the adverse determination and his appellate rights in February 2006. The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.

2. The December 2005 decision denying service connection for substance-induced psychoses is final.

3. The additional documentation submitted since the December 2005 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The December 2005 rating decision denying service connection for substance-induced psychoses is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for substance-induced psychoses has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and must be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In December 2005, VA denied service connection for substance-induced psychoses as the Veteran's condition resulted from the abuse of alcohol and drugs and "an injury or disease incurred during active . . . service is not considered to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs." The Veteran was informed in writing of the adverse decision and his appellate rights in February 2006. He did not submit an NOD with the adverse decision.

The evidence in December 2005 included VA treatment records from August 2000 showing that the Veteran was hospitalized in a psychiatric unit for alcohol dependence, alcohol-induced hallucinations, alcohol-induced anxiety disorder, anti-social personality traits, schizophreniform disorder, and drug abuse. He reported that he had been drinking upwards of a case of beer per day since 1974 but had not had a drink in the 22 days prior to hospitalization. September 2000 VA treatment records indicate that he was diagnosed with depression and anti-social personality disorder. 

In February 2001, the Veteran was diagnosed by a VA examiner with alcohol dependence, marijuana abuse/rule out dependence, and substance-induced psychosis. The examiner opined that the Veteran's August 2000 discharge diagnosis of schizophreniform disorder was in error and the above listed diagnoses are the appropriate ones. In August 2001, a VA examiner reported the Veteran was diagnosed with alcohol dependence, in early remission by the patient's history, marijuana abuse, a mood disorder not otherwise specified, and that he exhibited "[p]rominent cluster A personality traits." The examiner opined that the Veteran's "odd perceptual beliefs including visual illusions and hallucinations in the past" are mostly likely due to the listed diagnoses and not to PTSD. VA treatment records dated between July 2000 and October 2005 indicate that the Veteran was seen regularly for his psychiatric and substance abuse disorders. An October 2005 VA treatment record states that the Veteran was diagnosed with chronic paranoid schizophrenia and alcohol dependency, and that he exhibited anti-social personality disorder traits.

New and material evidence pertaining to the issue of service connection for substance-induced psychoses was not received by VA or constructively in its possession within one year of written notice to the Veteran of the December 2005 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since the December 2005 rating decision includes VA clinical documentation, private clinical documentation, Social Security Administration (SSA) records, and written statements from the Veteran. The record now includes a diagnosis of PTSD and various statements from the Veteran relating in-service personal assault trauma. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim of entitlement to service connection for substance-induced psychosis is reopened.


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for substance-induced psychosis is granted.

REMAND

While the Board has reopened the claim, this action does not resolve the appeal. VA must now undertake all appropriate development, and evaluate the probative value of evidence, including its competence and credibility. The Board has reframed the issue on appeal as service connection for an acquired psychiatric disorder, to include schizophreniform disorder, alcohol dependence, anti-social personality disorder, depression, marijuana dependence, substance-induced psychosis, mood disorder, paranoid schizophrenia, anxiety, manic-depressive disorder or major depressive disorder, PTSD, and psychosis, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and must be considered by the Board to be within the scope of the filed claim).

The case is REMANDED for the following action:

1. Advise the Veteran that he may submit any further medical and non-medical information that is not currently in the record, as to any of the mental disorders for which he seeks service connection. Provide him with appropriate release of information forms, and obtain that information. In accordance with the VCAA, advise the Veteran if any records cannot be obtained. 

2. RETURN THE FILE TO THE NOVEMBER 2014 VA EXAMINER. If that examiner is not available, schedule the Veteran for a VA psychiatric examination to obtain an opinion as to the nature and etiology of his current psychiatric disability and its relationship to his period of active service. All tests and studies must be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report must specifically state that such a review was conducted. An explanation based on the evidence for all opinions must be provided.

a. The examiner is requested to first clearly identify all current psychiatric disabilities. If there is disagreement with a prior diagnosis, the examiner must explain why, and if it is a matter where the disability is resolved, the examiner must explain the reason for such resolution. The examiner must also attempt to identify the time at which the disorder resolved. In such a case, the examiner must render the below opinions as to the period during which the disorder was present.

The examiner's attention is drawn to the following:

*VA treatment records diagnosing alcohol dependence, schizophreniform disorder, depression, anti-social personality disorder, marijuana abuse, chronic paranoid schizophrenia, anxiety disorder, and manic-depressive disorder or major depressive disorder (MDD). VBMS Entries 10/26/00, p. 1/5/7/34; 11/30/05, p. 2; 3/15/11 (first entry), p. 58; 3/15/11 (second entry), p. 19.

*March 2001 VA examination report diagnosing alcohol dependence, marijuana abuse/rule out dependence, and substance-induced psychosis.

*September 2001 VA examination report diagnosing alcohol dependence (in early remission), marijuana abuse, mood disorder non-specific, and prominent cluster A personality traits.

*Treatment records furnished by SSA providing diagnoses of depression, paranoid schizophrenia, psychosis, depressive disorder, PTSD, mood disorder, and manic depressive disorder. VBMS Entries 4/10/12 (first entry) p. 63; 4/10/12 (third entry) p. 51; 4/10/12 (fifth entry) p. 26/51.

*November 2014 VA examination report diagnosing other specified schizophrenia spectrum and other psychotic disorder; alcohol use disorder, in remission; and personality disorder, deferred.

b. For each disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service, is related to any incident in service, or was aggravated (increased in severity beyond the natural progression) by service.

The examiner's attention is drawn to the following:

*November 2014 VA examination report stating that the Veteran's diagnosed other specified schizophrenia spectrum and other psychotic disorder predated the Veteran's time in service, is considered a genetic disorder, and is not caused by environmental factors; that his alcohol use disorder predated service; and that his personality disorder deferred is considered a congenital or development defect, is unrelated to service, and is not subject to service connection.

c. With respect to PTSD:

The RO must provide the examiner with a summary of any verified in-service stressors. The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If a PTSD diagnosis is deemed appropriate, the examiner must then comment on the link between the current symptomatology and verified in-service stressor, including the fear of hostile military or terrorist activity.

HOWEVER, IF THE EXAMINER REASSESSES THE VETERAN AS HAVING PTSD DUE TO IN-SERVICE SEXUAL OR PERSONAL ASSAULT, ADVISE THE EXAMINER THAT ACTUAL CORROBORATION OF THE ASSAULT IS NOT NECESSARY UNDER THE LAW FOR A GRANT OF SERVICE CONNECTION. 

The law provides that as to personal assault, evidence from sources other than the service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources. 

Credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.

The examiner's attention is drawn to the following:

*November 2014 VA examination report stating that "the [Veteran's] markers are at least as likely as not indicative/support[ive] of his reports of military sexual trauma. . . ."

d. The examiner must also provide an opinion as to whether a psychosis manifested within one year of service separation.

3. Then readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran must be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case. An appropriate period of time must be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


